Citation Nr: 0402944	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-05 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had verified active duty from November 1971 to 
December 1979, from April 1985 to February 1989, and from 
October 1992 to September 1999.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from a June 2000 
RO rating decision which denied service connection for 
hypertension.  


FINDING OF FACT

The veteran's current hypertension began during service.  


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2003); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had verified active duty in the Air Force from 
November 1971 to December 1979, from April 1985 to February 
1989, and from October 1992 to September 1999.  She also had 
additional service in the Air Force Reserve.  She retired 
from service after the period of active duty which ended in 
September 1999, and reportedly she had a total of over 20 
years of active service.  

During her first period of active duty from November 1971 to 
December 1979, the veteran had many normal blood pressure 
readings as well as several elevated blood pressure readings.  
In terms of elevated readings, an April 1974 treatment entry 
related a blood pressure reading of 130/90 and a March 1977 
treatment entry noted a blood pressure reading of 150/94.  A 
June 1978 treatment entry reported that the veteran had high 
blood pressure that day.  Her blood pressure readings, at 
that time, were 130/90 on the right arm and 132/90 on the 
left arm.  The October 1979 separation examination report 
included a blood pressure reading of 118/78.  There were 
notations that her heart and vascular system were normal.  

The service medical records for her second period of active 
duty, from April 1985 to February 1989, also reflect many 
normal and some elevated blood pressure readings.  As to the 
elevated readings, a July 1986 treatment entry indicated a 
blood pressure reading of 130/92 and an August 1987 emergency 
care and treatment report related a blood pressure reading of 
150/90.  A June 1988 consultation report noted a blood 
pressure reading of 134/90.  The assessment was chest pain, 
suspect gastrointestinal origin.  A June 1988 examination 
report noted a blood pressure reading of 98/68.  There were 
notations, at that time, that the veteran's heart and 
vascular system were normal.  

During her period of active duty from October 1992 to 
September 1999, the veteran's service medical records show 
both normal and elevated blood pressure readings.  There were 
also references to hypertension.  A January 1995 emergency 
care and treatment report noted a blood pressure reading of 
137/84.  The veteran reported that she had been under a lot 
of stress.  She stated that her blood pressure had been 
checked at another facility and it was noted to be 160/100.  
The assessment was hypertension, labile.  A January 1995 
treatment entry noted that the veteran was seen for problems 
with anxiety as well as problems relating to her blood 
pressure.  The veteran reported that she noticed that her 
blood pressure had been high on several occasions and that 
she was feeling under a lot of stress.  Her blood pressure 
reading was 133/77.  The assessment referred to other 
disorders.  A February 1996 treatment entry noted a blood 
pressure reading of 153/90, by machine, and a reading of 
138/88, manually.  A July 1996 entry related a blood pressure 
reading of 145/88.  An April 1997 treatment entry noted that 
the veteran had high blood pressure.  She complained that her 
blood pressure was high in her chest and that she had 
palpitations.  The blood pressure reading was 155/99.  The 
assessment was subjective palpitations with possible high 
blood pressure.  On an October 1997 dental patient medical 
history form, the veteran reported that she was taking 
Inderal for high blood pressure.  Such was also noted in the 
dentist's comments.  A February 1998 treatment entry related 
an assessment which included hypertension and mitral valve 
prolapse (per the veteran).  A March 1998 treatment entry 
indicated that the veteran reported a past medical history of 
high blood pressure.  On a March 1999 routine gynecological 
examination report, the veteran reported that she had high 
blood pressure.  A May 1999 treatment entry noted a blood 
pressure reading of 142/84.  

The veteran's last period of active duty ended at the end of 
September 1999.  In early October 1999, she filed a claim for 
service connection for high blood pressure.

Private treatment records dated from November 1999 to January 
2000 show treatment for several disorders including 
references to high blood pressure.  A January 2000 entry from 
Dr. Melvin noted a blood pressure reading of 130/80.  There 
was a notation that previous blood pressure readings were 
171/104 and 140/90.  The impression was anxiety and rule out 
anxiety attacks.  A January 2000 entry from Dr. Melvin 
indicated that the veteran was seen to discuss her high blood 
pressure.  She reported that every three days, she would have 
episodes of her blood pressure increasing.  Her blood 
pressure reading was 122/80.  The impression was 
hyperventilation syndrome and probable panic attacks.  

The veteran underwent a VA cardiovascular examination in 
April 2000.  It was noted that her claims file was reviewed.  
The veteran reported that she had never been diagnosed with 
hypertension and that she had never been on any anti-
hypertensive medications.  She stated that her blood pressure 
was on the high side whenever she had a panic attack.  The 
veteran indicated that, at times, she would wake up in the 
middle of the night and would have an increased pulse rate 
and that when she took her blood pressure, it would be high.  
The examiner reported that her blood pressure reading was 
140/80.  As to an impression, the examiner indicated that the 
veteran had no history of hypertension and that she did not 
have increased blood pressure readings on any of her three 
previous hospital visits.  The examiner noted that the 
veteran had never been told that she had hypertension and 
that she was not on any anti-hypertensive medications.  It 
was noted that the veteran had a history of panic attacks and 
that she had a transient rising blood pressure and pulse 
rate.  

Private treatment records dated from October 2000 to May 2001 
show treatment for disorders including hypertension.  An 
October 2000 treatment entry from Advanced Medical Associates 
indicated diagnoses including hypertension, essential, newly 
diagnosed.  A November 2000 entry related a diagnosis of 
blood pressure, poor control and January 2001 entries 
indicated diagnoses of hypertension.  

A March 2001 statement from M. A. Abdulla, M.D., reported 
that a review of the veteran's medical records gave 
indications of problems related to hypertension as early as 
October 1989.  Dr. Abdulla stated that in three specific 
cases in 1989, 1994, and 2001, the veteran's blood pressure 
readings were measured in excess of 165/100.  It was also 
noted that the veteran had been on a variety of prescriptions 
for over ten years for hypertension, including Klonopin, 
Tenormin, Inderal, Xanax, Ativan, Triamterene, and Tiazac.  
Dr. Abdulla stated that since the veteran's retirement in 
1999, she had been seen by two general practitioners for such 
disease and that prescribed medications resulted in continued 
elevated blood pressure readings.  Dr. Abdulla indicated that 
based on the foregoing, he could say that the veteran 
suffered from hypertension and that she had suffered from 
such disorder for several years.  

The veteran underwent a VA cardiovascular examination in 
August 2001.  She reported that in 1989 she went to the 
emergency room with a feeling of shortness of breath and 
feeling like her chest was going to explode.  The veteran 
claimed that she was found to have high blood pressure and 
that she was followed in a clinic for monitoring of her blood 
pressure since then.  The veteran indicated that her blood 
pressure was stable, but that it would fluctuate up and down 
over the years especially when she had increased stress.  She 
stated that in January 2000, she was started on medication 
and that she had undergone several adjustments of the 
medication since that time.  The examiner reported blood 
pressure readings of 132/98, 130/94, and 130/94.  The 
diagnosis was hypertension, fairly controlled, with 
medications, with positive clinical findings on examination.  

Private treatment records dated in September 2001 refer to 
continued treatment.  A September 2001 statement from A. 
Pillai, M.D., noted that the veteran was first seen in 
October 2000 and that she presented with a thorough log she 
had kept of her blood pressure readings for the past year.  
It was noted that the veteran indicated that she had been 
prescribed a sundry of medications since 1989 to control 
elevated blood pressure readings and that her military 
records would substantiate her claims.  Dr. Pillai stated 
that he had diagnosed and treated the veteran for 
hypertension.  Dr. Pillai commented that based on the above 
cited facts, it was his professional opinion that such had 
been a long-standing condition by the time of his first 
treatment.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate her claim for service 
connection for hypertension.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for certain chronic diseases, including 
hypertension, will be presumed if they are manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).

The veteran's service medical records indicate that she had a 
number of elevated blood pressure readings during her periods 
of active duty, including readings at or above 140 systolic 
and 90 diastolic.  There were references to hypertension 
during her periods of active duty, even if it was then 
questionable whether a chronic condition was present.  At the 
least, there were signs of labile hypertension, the precursor 
of chronic essential hypertension, during active duty.  The 
claim for service connection for high blood pressure was 
filed within the month after the last period of active duty.  
Medical records since then include a number of elevated blood 
pressure readings.  There is now a reliable diagnosis of 
chronic hypertension.  Based on the totality of the evidence, 
the current chronic hypertension may be traced back to onset 
during active duty.

The Board finds that the veteran's current hypertension began 
during her active duty.  The condition was incurred in 
service, warranting service connection.  The benefit-of-the-
doubt rule has been applied in making this decision.  38 
U.S.C.A. § 5107(b).  





ORDER

Service connection for hypertension is granted.  





	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



